637 So. 2d 959 (1994)
Bryan K. PAGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 92-02752.
District Court of Appeal of Florida, Second District.
June 1, 1994.
*960 James Marion Moorman, Public Defender, and Allyn Giambalvo, Asst. Public Defender, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., and Michele Taylor, Asst. Atty. Gen., Tampa, for appellee.
FULMER, Judge.
The defendant appeals his conviction and sentence for manslaughter. We affirm the conviction, but reverse for correction of the written order of probation.
Special probation condition # 4, which implies that the defendant may possess a firearm with his probation officer's permission, must be stricken because, as a convicted felon, the defendant may not lawfully possess a firearm. Mercer v. State, 604 So. 2d 843 (Fla. 2d DCA 1992).
Special probation condition # 6, relating to the defendant's use of intoxicants, must also be stricken because the trial court did not orally pronounce it in open court. Carter v. State, 606 So. 2d 680 (Fla. 2d DCA 1992).
Reversed and remanded with directions to strike conditions # 4 and # 6 from the probation order.
HALL, A.C.J., and BLUE, J., concur.